DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The IDS(s) submitted on 05/11/2022 has been fully considered.  The prior arts cited in the office action from the Intellectual Property of Singapore and Canada Intellectual Property Office, have already been considered as evidenced in the IDS submitted on 03/17/2020.
	The Intellectual Property of Singapore discloses in the reasoned statement with regard to novelty section that dependent claim 3 contains allowable subject matter concurring with the USPTO’s reason for allowance shown below.  Hence the claims in the application are still allowable.
The remaining section contains the notice of allowance and reasons of allowance in response to Applicant’s request for continued examination filed on 04/21/22 and mailed on 05/02/2022
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
Claims 1, 4-6, 10, 17, 20-22, 26-27, and 31-32 are pending of which claims 1 and 17 are independent.  Independent claims 1 and 17 are amended by incorporating in respective independent claim previously objected claims 3 and 19 and indicated as allowable if rewritten as independent claims including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 1, 4-6, 10, 17, 20-22 and 31-32 (renumbered 1-13) are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed over the prior art( s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the following limitations of independent claim 1 reciting:
“…before determining, by the high-layer function entity, the radio link state on the basis of
whether the indication information is received or not before the first timer times out, the method further comprising: starting, by the high-layer function entity, a second timer on the basis of OoS indication information from a physical-layer function entity, the OoS indication information being used to indicate that a terminal is unable to be synchronized with a network; and determining, by the high-layer function entity, whether the first timer times out earlier than
the second timer or not..”
	Therefore, the above limitation(s) in combination with the remaining limitation(s), and note merely these limitations on their own, of claim 1 is/are not taught
nor suggested by the prior art(s) of record in any reasonable combination. The respective dependent claims of independent claim 1 are allowed for the same reason(s) as mentioned above for the parent claim 1.
Independent claim 17 is allowed over the prior art( s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the following limitations of independent claim 17 reciting:
“…wherein the communication component is further configured to receive OoS indication information from a physical-layer function entity, the OoS indication information being used to indicate that a terminal is unable to be synchronized with a network; wherein the processor is further configured to start a second timer on the basis of the OoS indication information received by the communication component, and determine whether the first
timer times out earlier than the second timer or not.”
	Therefore, the above limitation(s) in combination with the remaining limitation(s), and note merely these limitations on their own, of claim 17 is/are not taught
nor suggested by the prior art(s) of record in any reasonable combination. The respective dependent claims of independent claim 17 are allowed for the same reason(s) as mentioned above for the parent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474